Citation Nr: 0914391	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-11 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine 
disability.

2.  Entitlement to service connection for migraine headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to June 
1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Regional Office (RO) that denied the Veteran's claim for 
service connection for a lumbosacral spine disability. 

The issue of entitlement to service connection for migraine 
headaches is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


FINDINGS OF FACT

1.  The service treatment records are negative for complaints 
or findings of a lumbosacral spine disability.

2.  The Veteran's current lumbosacral spine disability 
initially manifested several years after service, and the 
preponderance of the competent medical evidence fails to link 
it to service. 


CONCLUSION OF LAW

A lumbosacral spine disability was not incurred in or 
aggravated by active service, nor may arthritis be presumed 
to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule); see also Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In two April 2004 letters, issued prior to the rating 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  In a 
June 2006 letter, the RO advised the Veteran of how the VA 
determines a disability rating and assigns an effective date, 
and the type of evidence which impacts such.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, VA examination reports, private treatment 
reports, and a buddy statement.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by responding to notices 
and submitting evidence and argument.  Thus, the Veteran has 
been provided with a meaningful opportunity to participate in 
the claims process and has done so.  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Sanders, supra; Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The evidence supporting the Veteran's claim for service 
connection for his lumbosacral spine disability includes some 
medical evidence, his statements and a statement by another 
servicemember.  The service treatment records indicate that 
the Veteran was treated in March 1996 after he was hit on the 
right forehead by an engine cowling.  He sustained a 
superficial laceration on the forehead and complained of 
soreness on the left side of his neck.

In April 2004 the Veteran asserted that that his current 
lumbosacral spine disability is related to the aforementioned 
in-service engine cowling incident.  In August 2004, he 
claimed that such disability manifests as lumbar spine pain 
with recurrent and persistent bouts of restriction of 
movement and spasms, the onset of which was the cowling 
incident, and that the symptoms continued through the 
present. 

In a March 2006 statement, the Veteran contended that his 
current lumbosacral spine disability was caused by repeated 
heavy lifting of engine cowlings during his time in service 
as a jet engine mechanic.  He provided a statement from an 
individual with whom he served who described the lifting 
tasks required by the Veteran's job and stated that the work 
"takes its toll on the body, especially the lower back."  
Additionally, the Veteran submitted an April 2005 letter from 
a primary care physician who stated that the Veteran reported 
that much of his current lumbosacral spine disability is 
possibly related to the cowling incident and to the lifting 
he performed in the service which "most likely did cause 
obvious injury or irritation of the low back."  He also said 
that the Veteran "relates the irritation back to that time" 
although he "has not debated the fact that this may have 
been exacerbated by other activities since then."  

The evidence against the Veteran's claim includes the service 
treatment records and post-service medical evidence, 
including VA examination reports.  The service treatment 
records are negative for complaints or findings of a 
lumbosacral spine disability.  While the Veteran was treated 
in March 1996 for injuries sustained as a result of the 
cowling incident, such treatment was for his neck.  There is 
no record of complaints or treatment of any low back problem 
at that time, or at any time during service.  Moreover, the 
Veteran had no low back complaints on the VA general medical 
examination conducted in October 1998, and the 
musculoskeletal examination at that time was normal.

The first indication following service of any lumbosacral 
spine problem was 
when the Veteran sought evaluation and treatment for back 
pain from a private chiropractor in November 2003, 
approximately five years after his discharge from active 
service.  The Veteran relies on a March 2004 letter from that 
chiropractor to attribute his current lumbosacral spine 
disability to the cowling incident.  However, the physician 
did not attest to the etiology of any lumbosacral spine 
disability in that letter.  The only current disability that 
he opined could be the result of the cowling incident was a 
neck disability, for which service connection has already 
been established. 

The Veteran underwent a VA examination in August 2004, in 
which the claims file was available and reviewed.  At that 
time, the Veteran indicated that he had started having lower 
back pain around 2001, which is approximately three years 
after his discharge from active service.  Following review of 
the claims file and examination of the Veteran, the examiner 
opined that the Veteran's low back condition was not caused 
by or a result of the cowling accident in service.  The basis 
for the opinion was that there was no report that the Veteran 
fell during the cowling incident or that his lower back was 
twisted or injured, and there are no reports in the medical 
records until 2003 regarding low back pain.  As the opinion 
was based on a review of the claims file and complete 
examination, and the examiner provided a rationale for the 
conclusion, it is entitled to great probative weight. 

Additionally, although the diagnosis during the VA 
examination included degenerative joint disease of the lumbar 
vertebrae, there is no medical evidence that such disability 
manifested within one year from the date of termination of 
service.  Therefore, arthritis in the lumbar vertebrae may 
not be presumed to have been incurred in or aggravated by 
service.  

The Veteran has provided varying reports of when his low back 
pain began.  On his 2004 VA examination, the Veteran reported 
experiencing low back pain beginning in 2001.  He was first 
seen for treatment in 2003.  He has also contended that the 
low back pain results in recurrent and persistent bouts of 
restricted movement and spasms which began at the time of the 
cowling accident in service and continue to the present.  The 
Veteran subsequently contended that heavy lifting in his job 
in service resulted in a low back condition in service which 
has continued since that time. 

Although, as noted above, another individual described in a 
statement how the lifting required by Veteran's job was in 
excess of 100 pounds and "takes its toll on the body, 
especially the lower back," such a statement is not 
probative of whether the Veteran did indeed sustain a 
lumbosacral spine disability during service.  The statement 
does not indicate that he witnessed the Veteran injure his 
low back, nor did it indicate that he witnessed the Veteran 
complaining of low back pain or exhibiting symptoms of such 
during service.  

To support his claim, the Veteran had his private physician 
write the April 2005 letter indicating that the origin of the 
Veteran's low back condition was "obvious injury or 
irritation" to the low back from heavy lifting in service.  
However, such opinion is based solely on the history provided 
by the Veteran of experiencing low back problems in service.  
The evidence fails to support the Veteran's contention on 
this point.  In this regard, it has been contended that the 
Veteran's back was injured or irritated in service, yet the 
service treatment records reveal no complaints or treatment 
for low back pain in service.  The Board finds it unlikely 
that a person experiencing low back pain would not seek any 
treatment in service or limited duty when that duty required 
lifting cowlings of 100+ pounds several times a day.  
Further, the Veteran reported in a March 1998 in-service 
questionnaire that he had not been absent from work due to 
illness or injury during the prior year.  Finally, at the 
time of the October 1998 VA examination, shortly following 
his discharge from service, the Veteran had no complaints 
regarding his back, and the musculoskeletal examination was 
normal.  Thus, the Veteran's current contentions of suffering 
from a low back condition during service and continuing to 
the present are inconsistent with the contemporaneous 
evidence, including his own assertions at the time, and are 
not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1336-1337 (Fed. Cir. 2006) ("the lack of contemporaneous 
medical records may be a fact that the Board can consider and 
weigh against a veteran's lay evidence").  

Moreover, as the opinion rendered in the April 2005 letter 
from the Veteran's physician was based upon the Veteran's 
self report of having experienced injury or irritation to the 
back in service, and such contention has been found not to be 
credible, that medical opinion is likewise entitled to no 
probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) (a medical opinion that is based on a veteran's 
recitation of medical history and unsupported by clinical 
findings is not probative); see also Miller v. West, 11 Vet. 
App. 345, 348 (1998) (medical opinions must be supported by 
clinical findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).

In summary, the weight of the evidence demonstrates that a 
lumbosacral spine disability was initially manifested several 
years after service, and the preponderance of the competent 
medical evidence indicates that the condition is not related 
to an in-service accident.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for a lumbosacral spine disability.


ORDER

Service connection for a lumbosacral spine disability is 
denied. 


REMAND

The Veteran claims service connection for migraine headaches 
as secondary to the service-connected disability of 
degenerative joint disease, cervical spine.  In February 
2006, the RO issued a rating decision that denied the Veteran 
service connection for migraine headaches.  The Veteran filed 
a timely notice of disagreement in January 2007, but the RO 
has not issued a statement of the case. 

Therefore, the Board is required to remand this issue to the 
RO for the issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has 
issued the statement of the case, the claim should be 
returned to the Board only if the Veteran perfects the appeal 
in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a statement of the 
case regarding the claim for entitlement 
to service connection for migraine 
headaches as secondary to the service-
connected disability of degenerative joint 
disease, cervical spine.  The appellant 
should be afforded the appropriate period 
of time to respond.  If he submits a 
timely substantive appeal, the issue 
should be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


